Citation Nr: 1316439	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  13-01 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, a psychotic disorder, major depression, and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from May 1954 to July 1957.  The appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

Claims for service connection for posttraumatic stress disorder (PTSD) include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized this claim as noted on the title page.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran in October 2012 submitted copies of records of mental health treatment received as the Shreveport VA Medical Center (VAMC).  However, these records are incomplete, with the pages numbered but with several of the numbered pages missing.  These pages are not otherwise associated with the claims file, and are also not contained within the Veteran's Virtual VA records.  Because these unobtained missing mental health treatment records are relevant to the present claim, they should be obtained and associated with the claims file upon remand.  VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  38 U.S.C.A § 5103A(c)(3) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2) (2012); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits").  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided an updated notice letter, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorder, to include PTSD, which may be present.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain any as yet unobtained VA and private records of examination or treatment for mental disorders, including in particular records of mental health treatment at the VAMC in Shreveport, Louisiana, particularly because Shreveport VAMC mental health care treatment records submitted by the Veteran in October 2012 were incomplete, with omission of several pages of records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

